       Case 1:20-cv-05484-LTS-SDA Document 133 Filed 01/28/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

STEVEN E. GREER,

                 Plaintiff,

        -v-                                                           No. 20 CV 5484-LTS-SDA

TUCKER CARLSON, et al.,

                 Defendants.

-------------------------------------------------------x


                              ORDER ADOPTING REPORT & RECOMMENDATION


                 The Court has reviewed Magistrate Judge Aaron’s December 24, 2020, Report

and Recommendation (the "Report") (docket entry no. 121) which recommends that moving

defendants’ motion to dismiss be granted, but that Plaintiff be granted leave to amend his

complaint. No objections to the Report have been received.

                 In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C.A. § 636(b)(1)(C) (Westlaw through P.L. 116-259). “In a case such as this one, where no

timely objection has been made, a district court need only satisfy itself that there is no clear error

on the face of the record.” Johnson v. New York University School of Education, No. 00 Civ.

8117, at *1, 2003 WL 21433443 (S.D.N.Y. June 16, 2003) (internal quotation marks omitted).

                 The Court has reviewed carefully Magistrate Judge Aaron’s thorough and well-

reasoned Report and Recommendation and finds no clear error. The Court adopts Judge Aaron’s

conclusions that the motion to dismiss should be granted because 1) the Court does not have

subject matter jurisdiction over this action due to a lack of diversity of citizenship between the


GREER - RR ADOPTION                                        VERSION JANUARY 28, 2021                  1
      Case 1:20-cv-05484-LTS-SDA Document 133 Filed 01/28/21 Page 2 of 2




parties; and 2) Defendants Carlson and Strasberg cannot be severed because they are not

indispensable to the action. The Court also adopts Judge Aaron’s conclusion that Plaintiff

should be granted leave to amend because Plaintiff is a pro se litigant. The Court therefore

adopts the Report in its entirety for the reasons stated therein.

               Accordingly, the motion to dismiss is granted, but Plaintiff is granted leave to file

a Second Amended Complaint. Any such amended complaint must be filed by March 1, 2021.

The amended complaint will replace the prior complaints, and therefore must include all

allegations upon which Plaintiff intends to rely and name all parties against whom Plaintiff

wishes to maintain suit. Failure to file a timely Second Amended Complaint will result in entry

of judgment dismissing the action for lack of subject matter jurisdiction without further advance

notice.

               This Order resolves docket entry no. 46. This case remains referred to Magistrate

Judge Aaron for General Pretrial Management.




          SO ORDERED.

Dated: New York, New York
       January 28, 2021


                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




GREER - RR ADOPTION                                VERSION JANUARY 28, 2021                         2
